Case 1:21-cv-00309-ELH Document 44-10 Filed 09/07/21 Page 1 of 3

Exhibit 10
Case 1:21-cv-00309-ELH Document 44-10 Filed 09/07/21 Page 2 of 3
LOGIN

CREATE A FREE ACCOUNT

PEN ORT ATT, Sa

HOME NEWSCENTER- BLOG

OLSEN RAS UTIL IT EET,

Monday, September 6, 2021 \ mw ft

Powershelf Announces One Penny RFID Breakthrough
to Eliminate Retail Out-of-Stocks

Share Article

OOOMYO@O®

Innovation Uses Radio Frequency Identification (RFID) Technology and Blockchain Software to Help
Retailers Eliminate Out-of-Stocks

SAE ORT RE FN OI LY EE TT ES

 

Posner 21 LEO GFA 0 NAR MS SSPE WP TET EE TESS PT OME

 

ANNAPOLIS, MD. (PRWEB) FEBRUARY 27, 2018

Powershelf, a leader in helping retailers digitize their stores using
proprietary software and hardware, today announced a new
breakthrough solution that uses radio frequency identification (RFID)
technology and blockchain software to help retailers better manage on-
shelf inventory and eliminate out-of-stocks. The cost will be one cent
per RFID chip.

Out-of-stocks are an ongoing challenge for retailers. Eight percent of
products are estimated to be out-of-stock at any given time, which
means shoppers are often not getting the products they need. This
costs time and frustrates shoppers, while degrading the shopping
experience and costing hundreds of billions of dollars in sales for
retailers and brands.

 

Powershelf offers a custom-
made, mobile-ready
dashboard for stores and

The new one penny, Gen 2 RFID solution will be coupled with proprietary brands.

supply chain software developed by Powershelf to significantly improve

asset tracking and eliminate out-of-stocks. This innovation builds on a

large test conducted with the Food Marketing Institute (FMI) across 200 Powershelf not only
different brands that found Powershelf technology significantly reduces eliminates out-of-
out-of-stock incidents. The solution will form an integral part of the

ecosystem of software and devices—including solutions from stocks, but also
Qualcomm, Microsoft, SAP, and GE—offered by Powershelf. unlocks significa nt

“We have tested Powershelf in stores for over a year and we are excited value throughout
to bring this next-generation technology into more stores and larger the supply chain.
Case 1:21-cv-00309-ELH Document 44-10 Filed 09/07/21 Page 3 of 3
retail customers,’ said John Linehan, President of King’s Hawaiian. “We

believe Powershelf’s blockchain, machine learning and Gen 2 RFID

technology could virtually eliminate out-of-stocks in grocery stores, and

we are excited to take the next step with Powershelf and its partners. That's the holy grail for us: ensuring
our customers get their King’s Hawaiian products when and where they want them.”

Leading brands and retailers—including Johnson & Johnson, Bumble Bee Foods, Merisant, Gatorade,
Fresh Pet, Giant Eagle and Whole Foods—use Powershelf to provide a better shopping experience.

“We will be expanding our solution into the largest retailers in the world this year,’ said John White, Co-
CEO of Powershelf. “Out-of-stocks have frustrated shoppers, retailers and brands since the invention of
the grocery store. Powershelf not only eliminates out-of-stocks, but also unlocks significant value
throughout the supply chain. We are working with our data partners to harness that value by building a
global network to track assets in real-time and bring an unprecedented level of transparency to the retail
grocery industry.”

About Powershelf

Powershelf is a leading provider of retail technology solutions. The Powershelf platform includes
Qualcomm, Microsoft, SAP and GE integrated solutions to provide constant power and two-way
communication to software-enabled applications and devices. The platform enables retailers and
manufacturers to improve their operational efficiency, reduce out-of-stock incidents, improve demand
forecasting, reduce waste and, ultimately, lower prices. Powershelf was recently featured inside the
Microsoft booth at the National Retail Federation show in New York and inside the Qualcomm booth at
the Consumer Electronics Show in Las Vegas last month. Visit http://www.iotsmartretail.com for more
information.

oR SSE OF ee RS ENGST EDR MEESTER SOREL R EN WHYTE RTP GS ETD ATE TS ED

Share article on social media or email:

DODOOO®

View article via:
PDF PRINT

Contact Author

ro sD NT TET EL NENTS A TA NT TET EE SERPENT ARANETA NR PES ENE SEE NE A EE ST SL ES ES CN

JULIA FLOOD

Compass Marketing, Inc
+1 (410) 268-0030 Ext: 258

Email >

@Powershelf
Follow >

VISIT WEBSITE
